DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 19-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 19-22 recite a patently distinct species (a method of manufacturing a cellulose product with a reusable fluid impermeable membrane).  The newly claimed species is independent or distinct because the newly disclosed species has mutually exclusive characteristics from the originally presented invention.  In addition, this species is not an obvious variant of the originally presented invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 19-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nybom et al (WO2002042070).
Regarding Claim 1, Nybom teaches a method of manufacturing a cellulose product having a flat or non-flat product shape by a pressure moulding apparatus (Abstract) comprising a forming mould (Figs. 1-7- compression moulding station 13), the forming mould having a forming surface defining said product shape (Figs. 1-7- compression moulding station 13), comprising the steps of: 

heating said cellulose blank to a forming temperature in the range of 100°C to 200°C (Page 16, Line 31- Page 17, Line 7- discussing the heating device placed before station 13; mould part 21 is electrically heated and controllable between 60 and 300°C); and 
pressing said cellulose blank pressing said forming mould with a forming pressure acting on the cellulose blank across said forming surface (Fig. 5, Page 10, Lines 25-30- air pressure is applied to the cavity; Page 17, Lines 24-25- final pressing effected by female and male tools 90 and 91), and
the forming pressure is an isostatic pressure (Page 8, Lines 9-21- the foil is displaced into the cavity by air or gas under a positive pressure; Page 14, Lines 6-10- discussing the equalized pressure across the layer), the method further comprises the steps of: 
controlling a fluid to exert said isostatic pressure on said cellulose blank via said fluid impermeable membrane (Page 8, Lines 9-21- the foil is displaced into the cavity by air or gas under a positive pressure; Page 14, Lines 6-10- discussing the equalized pressure across the layer), wherein said membrane becomes fixed to said cellulose blank during pressing (Page 15, Lines 14-18- the final product is a composite of a fibrous frame with the foil portion acting as a barrier); and 
providing a new membrane to the forming mould following said step of pressing (Fig. 1- foil 7 is provided by roll 8 and fed towards the mold; Page 12, Lines 18-28).
Nybom is silent as to the exact forming pressure being in the range of 1 MPa to 100 MPa, however, this is a result-effective variable modifying degree of compression of the product (Page 8, Lines 22-27) and Nybom teaches the degree of compression is adjustable to ensure the product is at least strong enough to be transported to subsequent machining (Page 8, Lines 22-27).  Since applicants 

Regarding Claim 2, Nybom further teaches said cellulose blank contains less than 25 weight percent water (Page 11, Lines 19-20- the pulp material contains a moisture percentage of around 6-8%).

Regarding Claim 3, Nybom further teaches said cellulose blank comprises wood pulp (Page 15, Lines 14-18- the pulp is wood fibrous material).

Regarding Claim 4, Nybom further teaches said step of heating at least partly takes place before said step of pressing (Page 16, Line 31- Page 17, Line 7- the heating device preheats the foil and fiber before compression molding station 13).

Regarding Claim 5, Nybom further teaches the forming mould comprises a forming mould part (Figs. 2-7- upper and lower mould part 21) and pressure mould part (Fig. 5, Page 10, Lines 25-30- air pressure is applied to the cavity; Page 17, Lines 24-25- final pressing effected by female and male tools 90 and 91) and at least one of said forming mould part and pressure mould part is heated before said step of pressing (Page 16, Line 31- Page 17, Line 7- mould part 21 is electrically heated and controllable between 60 and 300°C).

Regarding Claim 6, Nybom further teaches said cellulose blank comprises said membrane on a side of said cellulose blank facing away from said forming mould (Figs. 2-7- film 7a is on the opposite face of the black as upper mould part 21).


Regarding Claim 12, Nybom further teaches said cellulose blank contains less than 15 weight percent water (Page 11, Lines 19-20- the pulp material contains a moisture percentage of around 6-8%).

Regarding Claim 13, Nybom further teaches said cellulose blank comprises at least 90 weight percent wood pulp (Page 11, Lines 19-20- the pulp material contains a moisture percentage of around 6-8% (thus 92-94% pulp)).

Regarding Claim 18, Nybom further teaches the flexible fluid impermeable membrane separates the pressure media from the compressed cellulose fibres during pressing (See Figs. 1-7 showing foil 7 separating layer 11a from the pressurized fluid).
The limitation of the cellulose product being a bottle for beverages made from the cellulose fibres and the flexible fluid impermeable membrane merely recites the article worked upon.  Examiner notes the "inclusion of the material or article worked upon by a structure being claimed does not impart In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); See MPEP 2115.  As such, this limitation is not patentably significant.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nybom et al (WO2002/042070) in view of Chung et al (US Pat 10,240,286 with priority to May 26, 2017).
Regarding Claim 14, Nybom does not appear to explicitly teach the cellulose blank is cut by the forming mould from residual material when the forming mould is closed.   Chung teaches an alternative method of molding a pulp product (Abstract) wherein the cellulose blank is cut by the forming mould from residual material when the forming mould is closed (Col. 2, Lines 12-14) in order to trim excess molded fiber in-line (Col. 2, Lines 12-14) enabling fiber-based products to replace their plastic counterparts (Col. 4, Lines 20-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nybom to include die-cutting the pulp blank as taught by Chung with reasonable expectation of success to trim excess molded fiber in-line (Col. 2, Lines 12-14) enabling fiber-based products to replace their plastic counterparts (Col. 4, Lines 20-40).

Regarding Claim 15, Nybom further teaches said heating and pressing of said cellulose blank gives fibril aggregation in the cellulose fibres (Page 16, Line 31- Page 17, Line 7- the blank is heated; Fig. 5, Page 10, Lines 25-30- air pressure is applied to the cavity; Page 17, Lines 24-25- final pressing effected by female and male tools 90 and 91, See Fig. 5 showing the compression of the blank; Page 8, Lines 22-27- blank can be compressed to the desired amount by adjusting the degree of compression; Examiner notes compression of the blank necessarily leads to fibril aggregation in the cellulose fibers).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nybom et al (WO2002042070) in view of Eto et al (PGPub 2004/0045690).

Regarding Claim 16, Nybom does not appear to explicitly teach said forming mould comprises a positive mould part and a negative mould part or wherein said forming mould comprises two negative mould parts.  Eto teaches an alternative pulp blank molding method (Abstract) wherein the forming mold comprises two negative mold parts (Fig. 2- splits 12) in order to produce certain shapes of pulp molded articles [0077] such as bowls, bottles, and trays; hollow articles, such as cylindrical shapes; and plate-shaped articles [0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nybom to include a forming mold comprising two negative mold parts as taught by Eto with reasonable expectation of success to produce certain shapes of pulp molded articles [0077] such as bowls, bottles, and trays; hollow articles, such as cylindrical shapes; and plate-shaped articles [0081].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nybom et al (WO2002042070) in view of Corbett et al (PGPub 2012/0132361).
Regarding Claim 17, Nybom does not appear to explicitly teach the forming mould comprises at least two openable and closable negative mould parts, which surrounds a pressure media nozzle, wherein the step of arranging the cellulose blank in said forming mould involves supplying a tube shaped cellulose blank with an outer layer of cellulose fibres and an inner layer of flexible fluid impermeable membrane into the forming mould, and closing the forming mould, wherein step of pressing said cellulose blank by means of said forming mould involves supplying a pressure media to the inside of the forming mould by the pressure media nozzle.

wherein the step of arranging the cellulose blank in said forming mould involves supplying a tube shaped cellulose blank with an outer layer of cellulose fibres (Fig. 2- step 215- pulp shell is inserted into the dedicated cavities; step 230-the pulp shell parts form a tube shaped cellulose blank when the mold is closed) and an inner layer of flexible fluid impermeable membrane into the forming mould (Fig. 2- step 220- liner is inserted into the assembly device), and closing the forming mould (Fig. 2- step 230- the device is closed), 
wherein step of pressing said cellulose blank by means of said forming mould involves supplying a pressure media to the inside of the forming mould by the pressure media nozzle (Fig. 2- step 235- compressed gas is introduced into the liner) in order to produce a biodegradable product with structural rigidity to hold liquids but that can still be able to be separated by the user such that the shell and liner may be separated and recycled [0021]-[0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nybom to include a forming mold comprising two negative mold parts and a pressure media nozzle and a tube shaped cellulose blank and liner as taught by Corbett with reasonable expectation of success to produce a biodegradable product with structural rigidity to hold liquids but that can still be able to be separated by the user such that the shell and liner may be separated and recycled [0021]-[0022].

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Nybom fails to teach the mold heating the blank to 100-200°C (Page 7-8).
Examiner respectfully disagrees noting Nybom teaches heating the mold to a temperature between 60 and 300°C (Page 16, Line 31- Page 17, Line 7- discussing the heating device placed before station 13; mould part 21 is electrically heated and controllable between 60 and 300°C), thus the mold similarly heats the blank to a temperature between 60 and 300°C—as it reaches thermal equilibrium with the mold--which overlaps the instantly claimed range.

Applicant further argues Nybom teaches away from applying a high forming pressure during the forming pressure step (Page 9).
Examiner respectfully disagrees as the forming pressure is a result-effective variable modifying degree of compression of the product (Page 8, Lines 22-27) and Nybom teaches the degree of compression is adjustable to ensure the product is at least strong enough to be transported to subsequent machining (Page 8, Lines 22-27).  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize forming pressure through routine experimentation in order to perfect the result-effective variable of the degrees of compression of the product, consult MPEP 2144.05 II.

Applicant further argues that Nybom fails to teach or suggest the forming pressure being isostatic pressure (Page 9-10).
Examiner respectfully disagrees noting that Nybom teaches utilizing air or gas under a positive pressure to displace the foil in the cavity (Page 8, Lines 9-21- the foil is displaced into the cavity by air or gas under a positive pressure; Page 14, Lines 6-10- discussing the equalized pressure across the layer).  The air or gas under pressure is evenly applied across the layer, thus the pressure is isostatic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
George (US Pat. 9725204) teaches an alternative method of forming a plastic-lined paper bottle.
Myerscough (PGPub 2013/0213597) teaches an alternative method of forming an article from pulp material
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748      
11/29/21

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712